COX, Chief Judge
(concurring):
I join Judge Effron’s separate opinion. I write, essentially, to observe once again that the convening authority has an almost unlimited ability to choose the court members. You may define that power any way you wish, but the corollary to the power to select is the power not to select. As Judge Sullivan has observed, in previous cases I have called this corollary “an unlimited number of peremptory challenges.” United States v. Carter, 25 MJ 471, 478 (CMA 1988)(concur-ring). I am open to suggestions from the majority for a clearer way to define this phenomena.